DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Power of Attorney
The POAs filed 11/04/2022, 10/27/2022  and 09/15/2022 have not been accepted because the party who is giving power has not been identified.  Power of attorney may only be signed by the applicant for patent (87 CFR 1.42) or the patent owner. A party who is not the applicant must become the applicant in accordance with 37 CFR 1.46(c) and appoint any power of attorney in compliance with 37 CFR 3.71 and 3.73. For a reissue application, reexamination proceeding, or supplemental examination proceeding, a patent owner who was not the applicant under 37 CFR 1.46 must appoint any power of attorney in compliance with 37 CFR 3.71 and 3.73. See 37 CFR 1.32(b)(4).  
The latest POAs was signed by Mr. Larry Doerr who is Executive VP of Stratasys, Inc..  However, the applicant for the current application is Makerbot Industries, LLC.  There is no indication on record that Makerbot Industries is a subsidiary of Stratasys, Inc..

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 11-14, and 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 19-20 of U.S. Patent No. 11,167,464; over claims 1-20 of U.S. Patent No. 10,569,466; and over claims 1-15 of U.S. Patent No. 10,093,061. Although the claims at issue are not identical, they are not patentably distinct from each other because these claims essentially overlapping the subject matter of current method claims 1-8, 11-14 and 16-23, in which a control method for 3D-printing processes are disclosed, wherein the method comprises the steps of providing a three-dimensional printer that includes a controller and a tag sensor; coupling a container of a build material to the three-dimensional printer, the container including a tag that stores at least one property of the build material and a private key to prevent use of an unauthorized build material with the three-dimensional printer; transmitting a message from the controller to the tag; signing the message at the tag with the private key to provide a signed message and returning the signed message to the controller; transmitting the signed message from the controller to a resource for authentication; when the signed message cannot be authenticated by the resource, preventing fabrication with the build material on the three-dimensional printer; and when the signed message is authenticated: determining an operational parameter with the controller for configuring the three-dimensional printer for a fabrication process using the build material based upon at least one property of the build material from the tag; and fabricating an object with the three-dimensional printer based upon the operational parameter.  
Although, currents claims 1-8, 11-14, and 16-23 focus on the step of transmitting the recycling information to the controller, wherein the recycling material would be used as build material for the next cycle.  Therefore, the claims from the previous parent patents, that includes the steps of monitoring and transmitting of build material, would inherently includes the information of the recycling material, or they would be capable of monitoring and regulating the recycling material as an additional built material.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thu-Khanh T. Nguyen/Examiner, Art Unit 1743